Citation Nr: 0624108	
Decision Date: 08/10/06    Archive Date: 08/18/06

DOCKET NO.  04-15 438	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office 
in Reno, Nevada



THE ISSUES

1.  Entitlement to service connection for asthma and 
allergies, claimed as due to medication and treatment 
administered for service-connected pulmonary tuberculosis.

2.  Entitlement to special monthly compensation (SMC) based 
on housebound status.  

3.  Increased evaluation for inactive pulmonary tuberculosis 
with secondary restrictive ventilatory defect, presently 
evaluated as 30 percent disabling.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

S. Yim, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1951 to December 
1955.
	
This matter is before the Board of Veterans' Appeals (Board) 
on appeal of an October 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Reno, Nevada.  This decision addresses only the merits of the 
pulmonary tuberculosis claim.  The SMC and service connection 
claims are REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, D.C., for further development.  
The veteran will be notified if further action is required 
from her on those two issues.     


FINDINGS OF FACT

1.  Pulmonary tuberculosis, for which a 30 percent rating has 
been in effect since January 1962, is currently inactive, and 
has been so since the late 1950s. 

2.  The secondary restrictive ventilatory defect is 
manifested by FEV-1 more than 55 percent of predicted, FEV-
1/FVC more than 55 percent, without cor pulmonale, right 
ventricular hypertrophy, pulmonary hypertension, episodes of 
acute respiratory failure, or the requirement for outpatient 
oxygen therapy.


CONCLUSION OF LAW

The criteria for an increased rating for pulmonary 
tuberculosis, inactive, with restrictive ventilatory defect 
are not met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§§ 4.89, 4.96, 4.97, Diagnostic Code 6721, 6600 (2005).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection has been in effect for pulmonary 
tuberculosis since the 1950s, with a 30 percent rating 
effective January 3, 1962.  This case is akin to that in 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994), and, in such a 
case, the primary concern is evidence of current extent of 
the disability.  Thus, while the Board considers the whole 
record in evaluating a claim, its main focus is on evidence 
concerning pulmonary tuberculosis dated in or near 2002, when 
the increased rating claim from which the present appeal 
arises was filed, forward.     

Also, as a preliminary matter, the Board notes the veteran 
has respiratory problems, like asthma - symptoms which she 
apparently attributes, in part, to the service-connected 
disability.  Service-connected pulmonary tuberculosis itself 
is not shown to be active.  To the extent asthma and other 
problems resulting in breathing difficulty are currently 
manifested, they appear to be more appropriately addressed in 
the context of the pending service connection and SMC claims 
(see remand below).  As for the evaluation of current extent 
of pulmonary tuberculosis, the Board must apply pertinent 
evidence to rating criteria specific to that diagnosis.  

The veteran's pulmonary tuberculosis, for which service 
connection and compensable rating have been in effect before 
August 19, 1968, is evaluated under 38 C.F.R. § 4.97, 
Diagnostic Code 6721 (2005) (tuberculosis, pulmonary, 
chronic, far advanced, inactive).  Governing regulations (see 
38 C.F.R. § 4.96(a)) provides that a single rating must be 
assigned under the Code which reflects the predominant 
disability, which, here, is Diagnostic Code 6721.  
Thereunder, a 100 percent rating is assigned for two years 
after the date of inactivity, following active tuberculosis, 
which was clinically identified during service or 
subsequently.  Thereafter, for four years, or in any event, 
to six years after the date of inactivity, a 50 percent 
rating is assigned.  Thereafter, for five years, or to eleven 
years after the date of inactivity, a 30 percent rating is 
assigned.  Or, following far advanced lesions diagnosed at 
any time while the disease process was active, a minimum 30 
percent rating is assigned.    

The veteran's tuberculosis is not shown to be active (see 
August 2004 VA medical examination report), and apparently 
has not been active since the late 1950s.  Consequently, the 
evidence does not support the criteria for the next higher 
rating of 50 percent, much less higher.  

The veteran submitted multiple statements that appear to 
reflect her belief that she would be entitled to a total, 100 
percent rating for her service-connected tuberculosis 
whenever significant respiratory symptoms recur.  That is not 
the case.  Rather, the 100 percent rating is assigned for 
active pulmonary tuberculosis, and for two years following 
the date of inactivity.  See 38 C.F.R. § 4.97, Diagnostic 
Codes 6701 through 6724 (2005).  As noted, the veteran does 
have problems like asthma and allergic reactions that 
apparently contribute to respiratory difficulty that are more 
appropriately the subject of the pending service connection 
and SMC claims.  Contemporaneous clinical records confirm the 
inactive status of pulmonary tuberculosis, which is a disease 
distinctly different from ailments like asthma, even though 
both do, generally speaking, involve the lungs and 
respiratory system.  To assign a total rating for pulmonary 
tuberculosis itself, the record, in essence, must show active 
pulmonary tuberculosis based on clinical evidence.        

In a rating decision and supplemental statement of the case 
dated in January 2005, the RO informed the appellant that it 
had defined her service-connected disability comprehensively 
as pulmonary tuberculosis with restrictive ventilatory 
defect, evaluated under Diagnostic Code 6600, for bronchitis.  
The RO pointed out, however, that 38 C.F.R. § 4.96(a) does 
not permit combining ratings under Diagnostic Codes 6600 
through 6817 and 6822 through 6847 with one another.  Rather, 
a single rating is assigned under the diagnostic code that 
reflects the predominant disability.  Protected graduated 
ratings of 30 and 50 percent for inactive pulmonary 
tuberculosis, such as the veteran's 30 percent rating, are 
not elevated under this provision, although a higher rating 
could be assigned if the restrictive ventilatory defect is 
more disabling than the 30 percent rating for the inactive 
tuberculosis. 

Both Diagnostic Code 6600 and the general rating formula for 
restrictive lung disease provide for ratings higher than 30 
percent on the same basis.  Although pulmonary function tests 
were not performed at the time of the August 2004 VA 
examination, the test results in the veteran's treatment 
records are all within a similar range and do not more nearly 
approximate the findings needed for higher ratings of 60 or 
100 percent.  Rather, they are in the lower part of the range 
of test results that would support a 30 percent rating.  The 
treatment records also do not show cor pulmonale, right 
ventricular hypertrophy, pulmonary hypertension, episodes of 
acute respiratory failure, or the requirement for outpatient 
oxygen therapy, which would support assignment of a 100 
percent rating.  The Board concludes that a higher rating is 
not warranted on the basis of the restrictive ventilatory 
defect.

Extraschedular Evaluation

Ordinarily, the VA ratings schedule applies unless there are 
exceptional or unusual factors that render application of the 
schedule impractical.  See Fisher v. Principi, 4 Vet. App. 
57, 60 (1993).  In such cases, extraschedular evaluation is 
considered commensurate with average earning capacity 
impairment due solely to service-connected disabilities.  See 
38 C.F.R. § 3.321(b)(1) (2005).  An extraschedular rating is 
warranted where a "case presents such an exceptional or 
unusual disability picture with such related factors as 
marked interference with employment or frequent periods of 
hospitalization that would render impractical the application 
of the regular schedular standards."  Id.  An extraschedular 
rating issue is a component of an increased rating claim.  
See Bagwell v. Brown, 9 Vet. App. 157 (1996); see also 
VAOPGCPREC 6-96.

Two disabilities are service-connected - bilateral hearing 
loss (50 percent disabling) and pulmonary tuberculosis (30 
percent disabling).  The combined rating for these 
disabilities is 70 percent effective December 22, 2000.  A 
total disability rating based on individual unemployability 
(TDIU) has been in effect since the same date.  TDIU itself 
is an extraschedular rating.  Therefore, while the RO has 
considered extraschedular evaluation based specifically on 
tuberculosis, an extraschedular evaluation based on pulmonary 
tuberculosis also is not warranted in the absence of marked 
interference with employment, frequent periods of 
hospitalization, or other evidence of an exceptional or 
unusual disability picture due to this disability.  

II.  Duties to Notify and Assist

VA's duties to notify and assist claimants in substantiating 
a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2005); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2005).   

Upon receipt of a complete or substantially complete benefits 
application, VA must notify the claimant and any 
representative of any information, and medical or lay 
evidence needed to substantiate the claim.  38 U.S.C.A. § 
5103(a) (West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) 
(2005); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  VA 
must inform him of any information and evidence not of record 
needed to substantiate the claim, that VA will seek to 
provide, and that he is expected to provide.  It must ask him 
to provide any pertinent evidence he has.  38 C.F.R. 
§ 3.159(b)(1).  Notice should be provided before the initial 
unfavorable agency of original jurisdiction (AOJ) decision.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).

An October 2004 letter informed the veteran that a higher 
rating for pulmonary tuberculosis requires, in essence, 
evidence of worsened tuberculosis, which ostensibly would 
include clinical evidence of active tuberculosis.  That 
letter explained what types of evidence would be pertinent to 
the claim (e.g., statement from a doctor, laboratory test 
results, medical examination reports, or lay statements 
discussing other individuals' observation or worsened (or 
active) tuberculosis).  She was also told that, if she 
identifies the sources of pertinent evidence, then VA would 
assist her in obtaining the evidence, but that she ultimately 
is responsible for claim substantiation with evidence not in 
federal custody.  Even before October 2004, the RO cited 
38 C.F.R. § 3.159 in the Statement of the Case, which governs 
VA's duty to assist and from which the "fourth element" (VA 
must advise the veteran that she is entitled to submit any 
pertinent evidence in her possession) is derived.    


While the letter was sent after the issuance of the 
unfavorable rating decision from which the appeal stems and 
the veteran was not literally asked to "supply everything 
she has concerning pulmonary tuberculosis" or something else 
to that effect, the Board fails to find prejudicial error due 
to the timing or the substantive content of the notice.  The 
October 2004 letter clearly explained the veteran's and VA's 
respective claim development responsibilities, and as well, 
what types of evidence would help substantiate the claim.  VA 
testing results and clinical records were obtained, and the 
veteran did not report other sources of missing, pertinent 
evidence (such as private clinical records).  As explained 
above, in essence, a higher rating is precluded unless 
tuberculosis is shown to have become active again; that is 
not the case here.  Moreover, while the Board acknowledges VA 
did not provide the veteran notice of effective date 
provisions governing an increased rating claim (see Dingess 
v. Nicholson, 19 Vet. App. 473 (2006)), there can be no 
prejudice due to lack of such notice when the increased 
rating itself is denied.  See Bernard v. Brown, 4 Vet. App. 
384, 394 (1993) (where the Board addresses a question not 
addressed by the AOJ, the Board must consider whether 
prejudice occurred); see also 38 C.F.R. § 20.1102 (2005) 
(harmless error).  

VA's duty to assist a claimant in substantiating the claim 
(see 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c), 
(d) (2005)) also was satisfied.  This duty contemplates that 
VA will help a claimant obtain relevant records and provide a 
medical examination and/or opinion if needed to decide the 
claim.  The claims file includes VA examination findings 
appropriate to the claim (which confirmed that tuberculosis 
has been inactive for decades and still remains inactive), VA 
and 
non-VA clinical evidence, lay evidence in the form of 
statements of the veteran and her family, and prior claims 
adjudication history.  Despite appropriate notice during 
appeal that evidence of worsened tuberculosis is needed, the 
veteran has not identified other sources of such evidence.  
Thus, VA's duty to assist was met.    


ORDER

An increased rating for pulmonary tuberculosis is denied.



REMAND

Service Connection and SMC

The veteran contends that she has asthma and allergies due to 
pulmonary tuberculosis because the prolonged and excessive 
use of anti-tuberculosis medication (Isoniazid (INH) and/or 
streptomycin) caused asthma and allergies.  She maintains 
that her asthma and allergies involve adverse reaction to 
many substances, including commonly found items like chlorine 
in swimming pools or fragrances in cleaning products, such 
that she has extreme difficulty maintaining a normal 
lifestyle.  She controls her symptoms the best that she is 
able, which often entails avoiding leaving the confines of 
home.  

The veteran previously filed a service connection claim for 
various problems (including vision, memory, and teeth loss; 
moles; gynecological problems), contending that tuberculosis 
medication caused those problems.  The Board acknowledged in 
March 1984 that she was treated with INH and streptomycin for 
several years in the 1950s, but denied the claim as to 
disabilities then claimed, essentially on the basis of lack 
of evidence of causation.  However, the claim denied then, 
unlike the instant claim, did not include asthma or allergies 
specifically.  The Board recognizes that there could be some 
commonality between the nature of tuberculosis and presently 
claimed disabilities, generally speaking, as both involve the 
respiratory system.  Moreover, the veteran has submitted 
medical literature, which, to the extent portions appear to 
be pertinent to her present contention, seems to acknowledge 
that some people administered anti-tuberculosis drugs may be 
susceptible to hypersensitivity or allergic reactions, 
although it is not clear whether a condition like asthma is a 
recognized manifestation of such drugs.  

The Board further notes its October 1989 confirmed denial of 
the prior claim.  However, that decision focused largely on 
the lack of probative value of Dr. B. Halstead's August 1987 
report summarily concluding that "most, if not virtually 
all" of the various claimed problems are attributable to 
anti-tuberculosis medication.  In this appeal, the veteran 
again urged the Board to re-consider that report.  See 2005 
hearing transcript.  That report, however, does not 
specifically address the etiology of claimed asthma or 
allergies.  Moreover, the 1989 Board decision did not 
specifically address a breathing problem like asthma, or 
chemical sensitivity.            

Under the circumstances, the Board is inclined to defer 
adjudication of this matter pending evaluation and a nexus 
opinion to determine the nature of the claimed disability and 
its etiology.  Also, given the contention that the severity 
and frequency of adverse reaction to various substances cause 
her to remain substantially housebound, deferment of a 
decision on the SMC claim is warranted pending a medical 
evaluation.  

Accordingly, the SMC and service connection claims are 
REMANDED for the following actions:

1.  Ensure that any missing, and more 
contemporaneous, VA clinical records are 
obtained and associated with the claims 
file while the case is in remand status. 

2.  Advise the veteran that she may submit 
any additional evidence concerning her 
asthma and allergies and housebound status 
not already of record while the case is in 
remand status.  If she needs VA assistance 
to obtain such missing records, then she 
must supply sufficient information about 
the sources of such evidence to enable VA 
to assist her.  

3.  After completing the above, arrange 
for the veteran to be examined by a 
medical doctor.  The veteran's claims 
folder should be available to the 
examiner.  Ask the examiner to consider 
the veteran's medical history, and in 
particular history associated with 
pulmonary tuberculosis and treatment in 
the 1950s with INH and streptomycin; 
conduct appropriate testing; and then 
render a diagnosis of what disease or 
disorder the veteran now has concerning 
her claim of "asthma and allergies."  
The examiner is asked to specifically 
opine, for each diagnosis given, whether 
it is at least as likely as not (by a 
probability of 50 percent), less likely 
than not (by a probability lower than 50 
percent), or more likely than not (by a 
probability higher than 50 percent) that 
it is a result of pulmonary tuberculosis 
and/or anti-tuberculosis medication 
administered in the 1950s.  

Also, the examiner is advised that the 
veteran contends that the severity and 
frequency of her asthmatic and allergic 
reactions cause her to avoid leaving the 
confines of home, and is seeking special 
monthly compensation benefits based on 
housebound status.  Entitlement to such 
benefits, however, depends on a threshold 
showing that the asthma/allergy disability 
is due to pulmonary tuberculosis or 
administration of anti-tuberculosis 
medication.  If the examiner concludes 
that the presently claimed 
asthmatic/allergy disability is due to 
pulmonary tuberculosis or anti-
tuberculosis medication, then the examiner 
is asked to specifically opine whether the 
veteran is "permanently housebound" such 
that she is (a) substantially confined to 
her home and its immediate premises as a 
result of such disability; and (b) it is 
reasonably certain that the disability and 
resultant confinement will continue 
throughout her lifetime.  
 
4.  After completing the above, 
readjudicate the claim.  If the benefit 
sought remains denied, then issue an 
updated Supplemental Statement of the Case 
(SSOC) that includes a summary of all 
evidence added to the record after the 
issuance of the last SSOC dated in January 
2005, and all governing laws and 
regulations.  Provide the veteran and her 
representative an opportunity to respond 
to it.  Thereafter, if in order, return 
the appeal to the Board.   


The veteran is advised that the failure to appear for a VA 
medical examination, if scheduled, could result in a denial 
of her claim(s).  38 C.F.R. § 3.655 (2005).  She has the 
right to submit additional evidence and argument on the 
matter(s) remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

All claims remanded by the Board or the U.S. Court of Appeals 
for Veterans Claims (Court) for additional development or 
other appropriate action must be handled expeditiously.  See 
38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



______________________________________________
MARY GALLAGHER 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


